 1 feder law office, p.a.
   2930 e. camelback road, suite 160
 2 phoenix, arizona 85016
   (602) 257-0135
 3 bf@federlawpa.com
   fl@federlawpa.com
 4
     Bruce Feder - State Bar No. 004832
 5 Attorney for Defendant, Scott Spear
 6                              UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF ARIZONA
 8
 9   United States of America,             )   NO. CR18-00422 PHX SMB-003
                                           )
10                                         )
                Plaintiff,                 )   REPLY TO THE GOVERNMENT’S
11                                         )   RESPONSE TO MOTION FOR
                vs.                        )   IMMEDIATE DISCOVERY
12                                         )   REGARDING THE GOVERNMENT’S
                                           )   ABUSE OF GRAND JURY AND
13   Scott Spear.                          )   TRIAL SUBPOENAS TO OBTAIN
                                           )   DEFENSE LAWYER BANK
14                     Defendant.          )   ACCOUNTS AND FOR POTENTIAL
                                           )   SANCTIONS
15
16         The defendant, Scott Spear, by and through his attorneys undersigned, files his Reply
17   re: his Motion For Immediate Discovery Regarding The Government’s Abuse Of Grand
18   Jury And Trial Subpoenas To Obtain Defense Lawyer Bank Accounts And For Potential
19   Sanctions [DE 531] and asserts:
20         1.         The government fails to explain its underlying purpose to obtain trust and
21   business bank accounts from the seemingly random lawyers whose accounts were
22   subpoenaed, and the purpose of using grand jury and trial subpoenas for these accounts
23   from 2015 to the present, from not only undersigned counsel, but other defense lawyers
24   (former) representing defendants in the present case, and other lawyers representing
25   defendants in civil and other capacities;
26   . .   .
                                                   1
 1         2.      The government fails to explain why a Grand Jury subpoena from the Central
 2   District of California was issued for undersigned counsel’s trust account in August of 2018
 3   after the indictment was initiated in Arizona in 2018;
 4         3.      The government fails to explain the reason the records obtained from these
 5   subpoenas were not reviewed from approximately August, 2018 to March, 2019;
 6         4.      The government fails to explain the reason such records were generally
 7   disclosed to the other defense counsel, especially if they had not allegedly been reviewed
 8   by the government agents or attorneys;
 9         This Reply is based on the attached Memorandum of Points and Authorities, the file
10   in this matter, and such other arguments and evidence as may be presented.
11
12                 RESPECTFULLY SUBMITTED this 27th day of May, 2019
13
14                                      FEDER LAW OFFICE, PA

15                                      /s/ Bruce Feder
16                                      Attorney for Scott Spear

17
18                  MEMORANDUM OF POINTS AND AUTHORITIES
19         In its response to the present motion, the government fails to explain in any fashion
20 why numerous lawyers from around the United States who have represented defendants in
21 the present criminal case and in other capacities had their business and trust accounts
22 subpoenaed.     It asserts that different lawyers had their accounts seized, but does not
23 explain why the lawyers identified in the present Motion had their records subpoenaed. The
24 government asserts in its Response that it's time of interest was 2017 – 2018, but fails to
25 explain why the trial subpoena issued by government counsel for the undersigned attorney’s
26 IOLTA account sought records from 2015 to the present (2018).              There is also no
                                                  2
 1 explanation as to why a Grand Jury subpoena was issued in the Central District of California
 2 in August of 2018 when the present defendants had been indicted in Arizona in April 2018.
 3         The government also fails to explain why, if it was inquiring into fees paid, the
 4 records subpoenaed from the relevant lawyers were not reviewed, discussed with
 5 government counsel, or in any other way considered from August 2018 to March 2019.
 6 Interrelated, the government further fails to explain why such records, having not been
 7 apparently reviewed or considered previously, were then dumped in a March 2019
 8 disclosure to all defense counsel in the present case. In short, the government’s explanations
 9 do not pass a common sense and logical standard, even if such actions were isolated from
10 all of the other improper actions taken by the government to date.
11         These other improper actions are the subjects of other motions, but several seem
12 relevant to the present case:
13         1.      Wholesale seizure of defendants’ assets using the Central District of
14 California instead of the location of the indicting Grand Jury in Arizona, with the
15 unsupportable assertion that all Backpage income is criminal proceeds;
16         2.      The use of a probable cause standard in sworn affidavits filed in the Central
17 District of California to seize assets, and, inferentially, the same probable cause standard
18 used before the Grand Jury in Arizona, where there is clear, long-standing Supreme Court
19 and other appellate case law requiring a higher standard of proof in First Amendment cases;
20         3.      Seizure and threatened seizure of attorneys’ fees in the Central District of
21 California reasserting the same improper probable cause standard and theory of liability in
22 additional sworn affidavits;
23         4.      Massive     seizures    and    then    the    disassembly     of   Backpage
24 computers/networks/servers that are then disclosed in piecemeal masses of disclosures
25 without discernible indexes, and other interferences with the defendants’ ability to review
26 discovery and prepare a defense.

                                                  3
 1          These actions do not denote inadvertent, unsupervised seizure and indictment
 2 activity by the government, but a purposeful intention to deprive the defendants of their
 3 ability to fund and retain their counsel of choice, and preserve their right to a fair trial.    This
 4 Court should determine the need for further disclosures and set an evidentiary hearing with
 5 testimony from the government agents and attorneys responsible for the issuance of these
 6 subpoenas against this factual backdrop.
 7          A Grand Jury subpoena may not be issued for the sole or dominant purpose of
 8 collecting additional evidence for a pending federal criminal case. United States v. Leung,
 9 40 F.3d 577, 581 (2nd Cir. 1994); United States v. Badger, 983 F.2d 1443, 1459(7th Cir.
10 1993).     Although Grand Jury investigations may be conducted using both search warrants
11 and subpoenas, the "presence of substantial government misconduct and unlawful seizure
12 of evidence ... Is quite properly taken into account when determining whether a subpoena
13 is unreasonable." See, United States v. Comprehensive Drug Testing, Inc., 579 F.3d 989,
14 1003 (9th Cir. 2009).        In a comparable factual circumstance involving a case where
15 substantial electronic evidence was seized by the government and not reviewed, but
16 involving a search warrant as opposed to improperly issued Grand Jury and trial subpoenas,
17 the Eastern District of New York District Court judge suppressed the evidence strictly
18 because of the delay in reviewing the documents.           United States v. Metter, 860 F.Supp.
19 205 (E.D.N.Y. 2012).
20          In the present case, it is unclear what, if any, Grand Jury was impaneled in the Central
21 District of California in order to issue Grand Jury subpoenas for the trust account of the
22 undersigned’s defense lawyer representing a defendant in an Arizona indictment.                 Other
23 Grand Jury subpoenas were also issued in California for, on information and belief, bank
24 accounts of a former defense lawyer for defendant James Larkin, a now former criminal
25 defense lawyer for defendant Andrew Padilla, a longtime consulting Arizona lawyer for the
26

                                                     4
 1 defendants, and several other lawyers who have in the past represented the defendants or
 2 their former business in civil issues in other parts of the United States.
 3         Undersigned counsel needs to know, and his client is entitled to know, whether his
 4 lawyer’s trust account, subpoenaed with both a Central District of California Grand Jury
 5 subpoena and an Arizona trial subpoena for records from 2015 to 2018 occurred for some
 6 proper or improper purpose and whether or not said counsel needs to take additional ethical
 7 or legal actions to protect his client’s concerns.
 8         All of the defendants in the present case are entitled to know what justification exists
 9 for using Grand Jury subpoenas issued in later 2018 in the Central District of California to
10 obtain various lawyers trust accounts, notwithstanding a criminal indictment initiated in
11 Arizona in April, 2018.    The defendants are also entitled to know what the purpose was in
12 disclosing these documents to all of the defendants, notwithstanding their private nature and
13 presumed irrelevance as discovery in the present criminal case
14
15                               DATED this 27th day of May, 2019.
16
                                        FEDER LAW OFFICE, PA
17
                                        /s/ Bruce Feder
18
                                        Attorney for Scott Spear
19
20
21
22
23
24
25
26

                                                   5
 1
                         CERTIFICATE OF SERVICE
 2
   I hereby certify that on the 27th day of May, 2019, I electronically transmitted the
 3
   foregoing to the Clerk of the Court via the CM/ECF system for filing and transmittal of a
 4 Notice of Electronic Filing to the following CM/ECF registrants:
 5 Kevin Rapp:       Kevin.Rapp@usdoj.gov
 6   Andrew Stone: Andrew.Stone@usdoj.gov
     Margaret Perlmeter: Margaret.Perlmeter@usdoj.gov
 7   John Kucera: John.Kucera@usdoj.gov
     Reginald Jones: Reginald.Jones@usdoj.gov
 8
     Peter S. Kozinets: Peter.Kozinets@usdoj.gov
 9   Attorneys for the United States
10 Paul Cambria: pcambira@lglaw.com
11 James Grant: jimgrant@dwt.com
     Erin McCampbell:     emccampbell@lglaw.com
12 Robert Corn-Revere: bobcornrevere@dwt.com
13 Ronald London:        ronnielondon@dwt.com
     Janey Henze Cook: janey@henzecookemurphy.com
14   John Littrell: jlittrell@bmkattorneys.com
     Kenneth Miller: kmiller@bmkattorneys.com
15
     Michael Piccarreta: mlp@pd-law.com
16   Stephen M. Weiss: sweiss@karpweiss.com
     Michael Kimerer: mdk@kimerer.com
17   Tom Bienert: tbienert@bmkattorneys.com
18   Gary Lincenberg: gsl@birdmarella.com
     Ariel Neuman: aneuman@birdmarella.com
19   Attorneys for the Defense
20
21 By: /s/ A. Jones
22
23
24
25
26

                                                6
